Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The amendment to the claims filed after non-final office action on September 14, 2022 is acknowledged.  Claims 2-18, 20, 26, 32 were canceled, claims 30-31 were amended and claim 33 was newly added.  Claims 1, 19, 21-25, 27-31 and 33 are pending the instant application.  Claims 21-22 remain withdrawn from consideration as being drawn to a non-elected invention.
Claims 1, 19, 23-25, 27-31 and 33 are examined on the merits of this office action.

Withdrawn Objections/Rejections
The rejection of claims 30-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of amendment of the claims filed September 14, 2022.


Maintained/Revised Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 19, 23-25, 27-29 and 33 are/remain rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, Claims 1, 19, 23-25 and 27-29 and 33 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s “2014 Interim Eligibility Guidance” dated December 16, 2014 (hereafter “Guidance”, see also 79 FR 74618 (Dec. 16, 2014); for more information please see http://www.uspto.gov//law//_guidance_subject_matter_eligibility.jsp 
Claim Interpretation
Claim 1 claims “A peptide comprising an amino acid sequence Phe Xaa1 Xaa2 Glu Xaa3 Xaa4 wherein Xaa1 is Glu and Xaa2 is Glu or Lys, wherein Xaa3 is Lys or Arg and Xaa4 is Met or Leu, wherein the peptide is a 6-mer, 7-mer or 8-mer.”



Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of matter (see MPEP
2106.03)?
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, namely a composition of matter.
Step 2A (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea
(see 2106.04)?
Yes, the claims are directed to a natural phenomenon, namely naturally-occurring peptides.  Claims 1, 19, 23-25, 27-29 and 33 encompass many different naturally occurring peptides.  For example, the claims encompass the peptide FEKEKM (claims 1, 27 and 29).  This peptide is a fragment of Integrin beta-1 from Chicken (see previously attached handout).  Furthermore, the peptide FEKEKL (encompassed by instant claims 27 and 29) is a naturally occurring peptide of Integrin Beta from Sea Lamprey (see previously attached handout).  The sequence FEKERM is naturally occurring and encompasses claims 1 and 23-24 (see attached handout, Integrin B1 (Aedes Aegypti)).   Furthermore, the sequence FEKERL is naturally occurring and encompasses instant claims 1, 23 and 25 (see previously attached handout, Protein (Bacillus licheniformis strain ATCC 10716 gene licA).
These examples are just a few of the many different naturally occurring proteins that are encompassed by the formula found in instant claim 1.
As the product is found in nature, consideration is given to whether it is integrated into a practical application or contains other elements that provide a marked difference as compared to the natural counterpart.
Accordingly, the pending claims are directed to a naturally occurring products (naturally occurring peptides).  
Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? (see MPEP 2106.04 (d)) NO. This judicial exception is not integrated into a practical application because it does not provide a treatment that affirmatively recites an action that effects a particular treatment for a disease or medical condition.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception (see MPEP 2106.05))? 
No, the claim does not recite additional elements that amount to significantly more than the judicial exception, as explained below.  Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in MPEP 2106.  Regarding the functional limitation of “wherein the peptide inhibits a binding interaction…” this property does not change the structure of the peptide and thus does not amount to significantly more than the judicial exception.
Regarding the limitation of a specific sequence length (as found in instant claim 27), according to the Guidance, fragmentation does not constitute a feature that renders the recited products markedly different from what exists in nature. Even though fragmentation or truncation structurally changes a protein from its natural state, the resultant difference (e.g., “broken” bonds) is not significant enough to render the isolated protein markedly different, because the sequence of the protein has not been altered. See, e.g., Myriad, 133 S. Ct. at 2116-18.
It is noted that the claims recite that the product is in combination with an excipient or carrier.  Given the broadest reasonable interpretation, this can be water which is naturally occurring. There is no evidence that the combination of potentially naturally occurring pharmaceutical excipients and the naturally occurring peptide has markedly different structural or functional properties as compared to what is found in nature.  .
In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, Claims 1, 19, 23-25, 27-29 and 33 do not qualify as eligible subject matter.

Response to Applicant’s Arguments
Applicant argues that “There is no evidence that any 8-mer, 7mer or 6-mer peptides having the claimed amino acid sequence exist in nature. As explained above, the examples provided by the Examiner are full length integrin proteins and the full length pantetheine 4'-phosphate protein. It is well known in the art that integrin proteins bind ligands, e.g. laminin, fibronectin, vitronectin, fibrinogen, fibrin, thrombospondin, von Willebrand and fibroblast growth factor 2, by recognizing short amino acid stretches on exposed loops and as a result integrins mediate cell adhesion and initiate signaling complexes (see para. [0004] of the instant specification). However, the claim-recited peptides are very short peptides that have been shown to inhibit a binding interaction between a  integrin and G protein a subunit. It is not logical to conclude that the claimed peptides are naturally-occurring solely because the sequence of these peptides is present in a longer protein amino acid sequence. This is further substantiated by the fact that the claimed peptides inhibit the function of the naturally-occurring full length integrin protein. 
Thus, there is no reason for one of ordinary skill in the art to conclude that the claim-recited short peptide sequences would inhibit Beta integrin and G protein a subunit or that the short claimed peptides would have any function at all. The Court in Myriad did not consider a short peptide sequence within a full length protein sequence that exhibits a function that differs from the function of the naturally occurring full length protein. Thus, it is reasonable to conclude that the claimed peptides are markedly different than the naturally-occurring full length proteins cited by the Examiner. 
As the claimed 6-8 amino acid peptides are at least an order magnitude shorter than the naturally occurring examples provided by the examiner and exhibit a different function than the claimed peptides, the claims are directed to patent-eligible subject matter. One of skill in the art would understand that the function of the claim-recited peptides is markedly different than the function of a full length integrin protein. Thus, the rejection under 35 U.S.C. § 101 should be withdrawn.
Applicants arguments have been fully considered but not found persuasive.  Regarding Applicant’s arguments that the full length peptide would not have the same activity of affecting the binding interaction between integrin and a G-protein subunit, the Examiner respectfully disagrees.  First, it is known in the art that  Beta 1 integrin binds itself and thus, one would expect that addition of exogenous Beta integrin 1 would be capable of also binding endogenous Beta 1 integrin, which in turn could affect the ability or compete with endogenous beta 1 integrin binding to targets.  Applicants have not provided any evidence that the full length Beta 1 integrin would not affect the ability of beta integrin to bind G protein. Furthermore, claims  1, 19, 23-25, 27-29 do not recite additional elements (e.g. the functional limitation of inhibiting binding interaction between β-integrin and G protein subunit) which is found in new claim 33. The analysis above explicitly indicates that the additional element/judicial exception MUST be claimed. 
The claim does not recite additional elements that amount to significantly more than the judicial exception, as explained below.  Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in MPEP 2106.
Regarding the limitation of a specific sequence length (as found in instant claim 27), according to the Guidance, fragmentation does not constitute a feature that renders the recited products markedly different from what exists in nature. Even though fragmentation or truncation structurally changes a protein from its natural state, the resultant difference (e.g., “broken” bonds) is not significant enough to render the isolated protein markedly different, because the sequence of the protein has not been altered. See, e.g., Myriad, 133 S. Ct. at 2116-18.
There is no evidence that the peptide fragments of the instant claims have markedly different functional properties as compared to what is found in nature.

Allowable Subject Matter
Claims 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654